Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Applicant is requested to submit the prior art listed on the PCT International Search Report and any translations that may be available in that the listed prior art are foreign 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites an “external gel wrap”, however the specification fails to disclose what the material is that is used to make up the “gel”, all that is disclosed (paragraph [0024]) is that the device has an “external gel 40” and that alternatively the gel may be a silicone rubber.  Since this is the only material listed for examination purposes the examiner is considering the “external gel” to be a silicone rubber.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, recites “external glue” which lacks positive antecedent basis, it appears that it should be “external gel” and is examined as such. 
It is unclear what the difference is between the annular member (claim 1) and the first inner frame (claim 3).  It appears the annular frame is part of the inner frame in that they both recite the pressure sensors are sandwiched between the external gel and the (annular or inner) frame to allow pressure exerted on the exterior to be measured by the sensor.  Therefore they are considered to be the same element.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swartz (10,231,901).
Swartz discloses a female toy with sensing abilities having a penis-like insertion portion (108a), a control circuit (304), an external gel wrap (outer covering of silicone, column 6, lines 42-47), one or more pressure sensors (303, column 7, lines 29-40), an annular member or first inner frame (inner frame, column 6, lines 42-47).  When an external force is applied the pressure sensors located between the external gel wrap and the inner frame sense the change and send the signals to the control circuit.  
With regard to claim 4, Swartz discloses the use of a vibrator motor (302a).
With regard to claim 5, Swartz discloses a connection portion (202, 204) and hand-held portion (104, which is considered to be able to be held by a hand), where the entire device is covered by the external gel. 
With regard to claim 6, Swartz teaches a second vibration motor (302c) and a battery (307 part of controller 304; see Figure 3), while not specifically showing a second inner frame the device would inherently have some framework and/or support for containing the second vibrator and control circuitry within the device. 
With regard to claim 7, Swartz teaches a charging interface (column 7, line 63-column 8, line 3) to recharge the battery and buttons (206; column 7, line 4-13) for controlling the device.

With regard to claim 9, Swartz teaches using strain gauge pressure sensors (column 7, lines 29-38).
With regard to claim 10, Swartz teaches that the inner frame can be made from various materials (rigid polymer; column 6, lines 45-47) which would include plastic. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaholan et al, Mack et al, Lavoisier and Squicciarini are cited to further show the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791